Citation Nr: 0915784	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-34 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected malaria.

2.  Entitlement to service connection for anemia, to include 
as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to a compensable disability 
rating for service-connected malaria and entitlement to 
service connection for anemia.  

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in North 
Little Rock, Arkansas.  A transcript of the hearing has been 
associated with the claims file.  The Veteran also testified 
before a now retired Veterans Law Judge, seated at the RO in 
North Little Rock, Arkansas, in April 2006.  A transcript of 
this hearing has also been associated with the claims file.

In September 2008, the Board remanded this case for 
additional development.  The file has now been returned to 
the Board for further consideration.

The record, specifically the Veteran's testimony at the 
February 2009 hearing before the Board, raises the issue of 
entitlement to service connection for diverticulitis, to 
include as secondary to service-connected malaria.  As such, 
this matter is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  There is no medical evidence of record indicating that 
that Veteran has an active relapse of malaria confirmed by 
the presence of malarial parasites in blood smears, or damage 
to his liver or spleen subsequent to a relapse of active 
malaria.  

2.  The most probative medical evidence of record does not 
indicate a relationship between the Veteran's anemia and his 
period of service, or his service-connected malaria.


CONCLUSIONS OF LAW

1.  A compensable disability rating for service-connected 
malaria is not warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R.    §§ 3.321(b)(1), 
4.1, 4.7, 4.88b Diagnostic Code (DC) 6304 (2008).

2.  Anemia was not incurred in or aggravated by service, or 
shown to be proximately due to or the result of service-
connected malaria.  38 U.S.C.A.            §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In January 2005, before the initial adjudication of the 
claims, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, 
agencies, or companies who had additional records to help 
decide his claims.  He was informed that VA would attempt to 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

An April 2006 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned, as to his claim of entitlement to service 
connection for anemia, to include as secondary to service-
connected residuals of malaria.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for anemia, to include as secondary to service-
connected malaria, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 
889-891 (Fed. Cir. 2007).

In this case, the RO sent the Veteran a notice letter dated 
in January 2005 that provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, Social Security determinations, 
and any other evidence showing an increase in the disability 
or the impact of the disability on employment.  Vazquez- 
Flores, 22 Vet. App. 37 (2008).  However, the Veteran was not 
informed of the specific criteria necessary for entitlement 
to a compensable disability rating.  Thus, in order to 
overcome the presumption of prejudice associated with this 
pre-adjudicatory notice error, the purpose of the notice must 
not have been frustrated.  See Sanders, 487 F.3d at 889.

In this case, the Board finds that the purpose of the notice 
was not frustrated.  The Board notes that, prior to the final 
readjudication in the December 2008 Supplemental Statement of 
the Case, the Veteran was provided with applicable rating 
criteria in a September 2005 Statement of the Case and in a 
November 2008 letter from the RO.  Further, the Veteran has 
been provided VA examinations undertaken specifically to 
determine the current severity of his disability, and was 
provided with the opportunity to offer testimony before the 
Board in April 2006 and February 2009 as to the current 
severity of his disability.  Based on the various exchanges 
between the Veteran and VA with regard to his claim for a 
compensable disability rating, the Veteran is reasonably 
expected to understand the types of evidence that would 
support his claim of entitlement to a compensable disability 
rating for service-connected malaria.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA examinations in February 2005 and 
January 2008, and specific opinions as to his claims were 
obtained.  

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a compensable 
disability rating for service-connected malaria because he 
experiences yearly relapses of his disability. In his October 
2005 Substantive Appeal, the Veteran reported that he has 
experienced continuous low-grade temperatures, leg and ankle 
swelling, and dizziness for many years.  At the time of his 
April 2006 hearing before the Board, the Veteran reported 
that he experiences fevers every summer, or every time the 
weather changes.  The Veteran reported that he usually "lets 
it work itself out."  At the time of the February 2009 
hearing before the Board, the Veteran reported that he seeks 
treatment three or four times each summer for his claimed 
relapses of malaria, marked by dizziness and low-grade 
fevers.   

The Veteran's service-connected malaria is currently 
evaluated as noncompensably disabling under DC 6304, 
effective June 22, 1947.  Service connection has been in 
effect for the Veteran's malaria since December 29, 1945.  
From December 29, 1945 to June 21, 1947, the Veteran's 
service-connected malaria was rated 10 percent disabling. 

DC 6304, contemplating malaria, provides a noncompensable 
disability rating when malaria is not active, and provides a 
100 percent disability rating when it is an active disease.  
Thereafter, residuals such as liver or spleen damage are 
evaluated under the appropriate system.  The diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  Relapses must also be confirmed 
by the presence of malarial parasites in blood smears.  38 
C.F.R. § 4.88b, DC 6304, Note (2008).  

DC 6304 is deemed by the Board to be the most appropriate 
rating criteria in this case, primarily because it pertains 
specifically to the disability at issue, malaria.  The 
Veteran has not asked that an alternative diagnostic code be 
employed, and the Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate.  

On VA examination in February 2005, the Veteran reported that 
he feels that he has recurrent symptoms, compatible with 
malaria flares, during the year.  The Veteran reported that 
he had febrile illnesses on 6 occasions in the past 12 
months, marked by persistent temperatures to 103 degrees, 
lasting up to one week at a time.  The Veteran reported that 
his fevers were associated with myalgias, bitemporal 
headaches, and arthralgia-type symptoms.  The Veteran denied 
relapsing-type fever, chills, sweats, vomiting, diarrhea, or 
rash.  The Veteran reported that he was not hospitalized for 
this condition in the past 12 months, and that while he saw 
his private physician during this time, he did not 
specifically ask him to conduct an evaluation for malaria 
exacerbation.  Physical examination revealed no 
abnormalities.  The Veteran was diagnosed with recurrent 
febrile episodes during the past 12 months historically not 
compatible with typical malaria and no confirmation of 
malaria.  Clinical testing for malaria, in the form of a 
blood test, was negative.  

The Veteran's private physician submitted a letter dated in 
May 2005.  In his letter, the physician reported that he has 
seen the Veteran since 1976.   The physician reported that 
the Veteran has a confirmed diagnosis of malaria, and suffers 
from extreme weakness, a low-grade fever of unknown origin, 
weight loss, and generalized pain modalities.  

The Veteran's private physician also submitted a letter dated 
in February 2006, and reported that the Veteran has, 
apparently, in his treatment records, a confirmed case of 
malaria, which has persisted symptomatically until this time.  
The physician reported that vitamin B-12 injections are the 
Veteran's only current medical treatment. 

On VA examination in January 2008, the examiner noted that 
the Veteran has no documentation of active malaria infection 
since 1945.  The Veteran reported that he had febrile 
illnesses over the weekend.  The Veteran reported that he has 
occasional episodes of fever, but no other symptoms.  
Physical examination revealed no abnormalities.  The Veteran 
was diagnosed with previous malaria without any documented 
recurrences since 1946.  The examiner reported that he did 
not find any residuals of malaria, and that the Veteran was 
not having any current manifestations that the examiner could 
contribute to malaria.  Clinical testing, in the form of a 
blood test, for malaria was negative. 

The Veteran's private physician submitted a letter dated in 
March 2008.  In his letter, the physician reported that he 
has seen the Veteran for approximately 25 years.  The 
physician reported that it is his understanding that the 
Veteran contracted malaria while in the service.  The 
physician reported that the Veteran has experienced recurrent 
fevers of low-grade intensity resulting in severe myalgias, 
leg cramps, and weakness, and that the Veteran continues to 
be symptomatic to the present time.  

The Board notes that the Veteran's private physician, in 
letters dated in May 2005, February 2006, and in March 2008, 
described some of the Veteran's medical conditions.  However, 
the physician's letters did not provide medical evidence of 
malaria as an active disease.  The Board specifically notes 
that the Veteran's private physician, in his May 2005 letter, 
reported that the Veteran has a "confirmed diagnosis of 
malaria."  It is not clear to the Board if the physician is 
stating such from the Veteran's oral history.  In the 
physician's next letter, dated in February 2006, he stated 
that the Veteran's confirmed case of malaria "apparently 
appears in his treatment records."  In the physician's next 
letter, dated in March 2008, he stated that "it is his 
understanding that the Veteran contracted malaria while in 
the service."  Upon review of the physician's letters as a 
whole, it does not appear that the physician intends to 
provide medical evidence to the Board of a current diagnosis 
of an active relapse of malaria.  In any event, it is clear 
that there is no medical evidence of record that the 
Veteran's private physician conducted blood tests revealing 
the presence of malarial parasites, or diagnosed the Veteran 
with liver or spleen damage subsequent to a relapse of active 
malaria.  

There is no medical evidence of record indicating that the 
Veteran's malaria is an active disease.  Results of the 
Veteran's blood tests, during VA examinations dated in 
February 2005 and January 2008, indicate that the malaria 
organism was not identified.  The medical evidence of record 
is silent for complaint, treatment, or diagnosis of any liver 
or spleen damage subsequent to a relapse of active malaria.  
Report of VA examination in February 2005 was silent for any 
manifestations of malaria, and at the time of the January 
2008 VA examination, the examiner specifically stated that he 
could not find any residuals of malaria.  

Thus, without evidence of malarial parasites in blood smears, 
indicating a relapse of malaria, or evidence of liver or 
spleen damage subsequent to a relapse of active malaria, as 
is the case here, DC 6304 may not serve as a basis for a 
compensable disability rating for the Veteran's service-
connected malaria.  

The Board has considered the Veteran's assertions that his 
low-grade fevers indicate a relapse of active malaria.  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, to the extent that the Veteran 
ascribes his low-grade fevers to his service-connected 
malaria and not to any other etiology, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  Thus, the 
Veteran's lay assertions are not competent or sufficient. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that during the appellate 
period, the Veteran's service-connected malaria has not 
warranted a compensable disability rating.  As the 
preponderance of the evidence is against the claim of 
entitlement to a compensable disability rating for service-
connected malaria, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R.            § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  The Veteran's anemia, however, is not a disability 
for which service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310. The 
regulation which governs service connection on the basis of 
aggravation was revised, effective in October 2006.  However, 
since the claim underlying this appeal was submitted prior to 
that date, the prior version of 38 C.F.R. § 3.310 applies.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  38 
U.S.C.A. § 1154(b) (2002); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, while 
the Veteran served during wartime; he does not contend that 
he was in combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)

The Veteran contends, in his testimony before the Board in 
April 2006 and February 2009 that his anemia is caused by his 
service-connected malaria.

The Veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis of any anemic condition.  
The Board notes that at the time of his February 2009 hearing 
before the Board, the Veteran asserts that he was found to 
have some anemia issues during service, when he was diagnosed 
with malaria.  Specifically, the Veteran reported that he was 
diagnosed with anemic dysentery.  Upon review of the 
Veteran's service treatment records, the Board finds that the 
Veteran was treated for amoebic dysentery, not anemic 
dysentery.  Furthermore, the Board notes that the service 
treatment records are negative for a diagnosis of anemia.    

Because anemia was not diagnosed in service, the Board finds 
that there was no evidence of a chronic condition at 
separation.  38 C.F.R. § 3.303(b).

Private treatment records dated in August 1983 indicate that 
the Veteran was evaluated for moderate anemia, and in 
September 1993, treatment records indicate that the Veteran's 
megaloblastic anemia appeared to be improving with vitamin B-
12 injections.  It appears that the Veteran continued vitamin 
B-12 injections until November 1996.

Private treatment records dated in July 2004 indicate that 
the Veteran reported for a colonoscopy with severe anemia and 
a vitamin B-12 deficiency.  The physician noted that the 
Veteran reported a history suggestive of melena, and noted 
the Veteran's history of a vitamin B-12 deficiency.  The 
colonoscopy was performed and the Veteran was advised to 
begin a regimen of vitamin B-12 injections. 

Private treatment records dated from September 2004 to 
February 2005 indicate that the Veteran was taking vitamin B-
12 injections.

The Veteran's private physician submitted a letter dated in 
May 2005.  In his letter, the physician reported that he has 
seen the Veteran for a variety of medical conditions since 
1976, and that he had the Veteran hospitalized on numerous 
occasions in the past.  The physician reported that the 
Veteran continues to do poorly as a result of chronic medical 
problems incurred as a result of his past service.  The 
physician reported that the Veteran has a confirmed diagnosis 
of malaria and megaloblastic anemia, and that he suffers from 
extreme weakness, a low-grade fever of unknown origin, weight 
loss, and generalized pain modalities.  The physician opined 
that the Veteran's symptoms, and resulting pain, are the 
result of a service-connected disability.  

The Board notes that the Veteran's private physician, in his 
May 2005 letter, did not specify which of the Veteran's 
chronic medical problems he contends are the result of his 
service in the past.  The physician also does not provide a 
rationale for his opinion that any of the Veteran's chronic 
medical problems are the result of his service in the past.  
The physician indicates that the Veteran has experienced 
symptoms to include a low-grade fever of unknown origin, 
weight loss, and generalized pain modalities, and while the 
physician included the Veteran's diagnosed malaria and 
megaloblastic anemia, the physician did not indicate that 
such symptomatology is related to the Veteran's malaria, 
megaloblastic anemia, or any of the variety of medical 
conditions that physician has treated since 1976.  

On VA examination in January 2008, the examiner noted the 
Veteran's history of anemia due to a vitamin B-12 deficiency.  
The examiner noted that the Veteran was taking vitamin B-12 
injections for three to four years and stopped doing so in 
the summer of 2007 due to financial constraints.  Physical 
examination revealed no abnormalities.  The Veteran was 
diagnosed with a history of anemia due to a vitamin B-12 
deficiency, for which he was on vitamin B-12 shots for three 
to four years.  The examiner reported that the Veteran has 
had a well-documented iron-deficiency anemia, and 
megaloblastic anemia, which were consistent with a vitamin B-
12 deficiency.  The examiner reported that he found nothing 
at all to suggest that the Veteran's anemia would be related 
to malaria.  The examiner opined that the Veteran's anemia is 
not due to his malaria, but to his vitamin B-12 deficiency.  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

As discussed above, the intentions of the Veteran's private 
physician in his May 2005 letter are not clear to the Board.  
If the private physician intended to offer a positive opinion 
as to the relationship between the Veteran's anemia and his 
period of service, or his service-connected malaria, he did 
so without the review of the Veteran's claims file and 
without providing a rationale for his opinion.  In contrast, 
the January 2008 VA examiner considered the Veteran's service 
treatment records and claims file, provided report of current 
physical examination, and provided a rationale for his 
opinion.  Thus, the May 2005 letter from the Veteran's 
private letter is not as probative as the opined rendered at 
the time of the January 2008 VA examination.

The evidence of record reflects that the first instance of 
anemia is not dated until August 1983, approximately 38 years 
after separation from service.  The Veteran is not entitled 
to service connection on a presumptive basis because anemia 
is not a disability for which service connection may be 
granted on a presumptive basis.  Additionally, in view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of symptomatology, which weighs 
heavily against the claim on a direct basis.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
anemia during the Veteran's period of service.  There is no 
evidence establishing a medical nexus between military 
service and the Veteran's anemia, or his service-connected 
malaria.  Thus, service connection for anemia, is not 
warranted on a direct basis or secondary basis.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's anemia first manifested many years after 
his period of service and is not related to his service or to 
any incident therein, including his service-connected 
malaria.  The Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for anemia, to include as secondary to service-
connected malaria, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable disability rating for service-connected malaria 
is denied.

Service connection for anemia, to include as secondary to 
service-connected malaria, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


